Citation Nr: 1500774	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  11-18 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to restoration of a 30 percent rating for cubital tunnel syndrome of the right elbow.

2.  Entitlement to restoration of a 20 percent rating for post-operative ulnar entrapment syndrome of the left elbow.

3.  Entitlement to service connection for mild paralysis in the fingers of the right hand, to include as secondary to cubital tunnel syndrome of the right elbow.

4.  Entitlement to service connection for mild paralysis in the fingers of the left hand, to include as secondary to post-operative ulnar entrapment syndrome of the left elbow.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1981 to April 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issues of (1) entitlement to an evaluation in excess of 30 percent for cubital tunnel syndrome of the right elbow, and (2) entitlement to an evaluation in excess of 20 percent for post-operative ulnar entrapment syndrome of the left elbow have been raised in multiple VA examinations, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 


FINDINGS OF FACT

1.  The reduction of the rating from 30 to 10 percent for cubital tunnel syndrome of the right elbow implemented in an August 2009 rating action and effectuated on September 1, 2009 was not tenable absent a showing of clear improvement under the ordinary conditions of life.

2.  The reduction of the rating from 20 to 10 percent for post-operative ulnar entrapment syndrome of the left elbow implemented in an August 2009 rating action and effectuated on September 1, 2009 was not tenable absent a showing of clear improvement under the ordinary conditions of life.
3.  The Veteran is service-connected for cubital tunnel syndrome of the right elbow, and the symptoms he experiences as a consequence of this disability are contemplated by the rating assigned; there is no competent and credible indication he has additional disability involving mild paralysis of the fingers of the right hand that is not already compensated.

4.  The Veteran is service-connected for post-operative ulnar entrapment syndrome of the left elbow, and the symptoms he experiences as a consequence of this disability are contemplated by the rating assigned; there is no competent and credible indication he has additional disability involving mild paralysis of the fingers of the left hand that is not already compensated.


CONCLUSIONS OF LAW

1.  The reduction of the rating from 30 to 10 percent for cubital tunnel syndrome of the right elbow, effective on September 1, 2009, was not proper and is void ab initio.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.13 (2014).

2.  The reduction of the rating from 20 to 10 percent for post-operative ulnar entrapment syndrome of the left elbow, effective on September 1, 2009, was not proper and is void ab initio.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.13 (2014).

3.  The criteria for a grant of service connection for mild paralysis in the fingers of the right hand have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 4.14 (2014).

4.  The criteria for a grant of service connection for mild paralysis in the fingers of the left hand have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 4.14 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminarily, the Board notes that, with respect to the Veteran's claims for restoration of prior disability ratings, the action taken herein below is favorable to the Veteran, and a discussion of compliance with VA's duty to notify and assist is not required at this time.  A discussion of VA's compliance with the notice requirements of 38 C.F.R. § 3.105 is included below.

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

With respect to the Veteran's claims of entitlement to service connection for mild paralysis in his hands, the duty to notify was satisfied by an October 2009 letter sent to the Veteran prior to adjudication by the RO, and by a June 2010 letter notifying the Veteran of the RO's rating decision.  The claims were last adjudicated in June 2011, following which the Veteran was notified with a letter and a copy of the Statement of the Case dated June 2011.  In his June 2011 substantive appeal (confirmed in a September 2011 statement from his representative), the Veteran declined his option of a Board hearing, electing instead to have his claims sent directly to the Board for review.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claims, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claims.  38 C.F.R. § 3.159(c)(4).

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  Service treatment records, post-service VA medical records, and lay statements have been associated with the record and have been reviewed by both the AOJ and the Board in connection with these claims.  VA has afforded the Veteran numerous medical examinations in connection with his claims, and the Veteran has not identified any other outstanding records that are pertinent to the issues herein decided.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements as to the claims decided herein.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Law and Analysis

Rating Reductions

The Veteran contends that a prior 30 percent schedular rating should be restored for cubital tunnel syndrome of the right elbow, and that a prior 20 percent schedular rating should be restored for post-operative ulnar entrapment syndrome of the left elbow.  For the reasons that follow, the Board finds that restoration of the prior ratings is warranted.

As an initial matter, the Board notes that VA was required to provide the Veteran with notice of the proposed reduction and an explanation of the reasons for the reduction in addition to provision of 60 days during which the Veteran could submit evidence in support of maintaining the disability rating.  See 38 C.F.R. § 3.105(e).  The Court has consistently held that when an RO reduces a veteran's disability rating without following the applicable regulations, the reduction is void ab initio.  Greyzck v. West, 12 Vet. App. 288, 292 (1999).

In this case, the RO sent the Veteran a December 2008 rating decision and proposed reduction which included an explanation for the proposed reduction of the then-current disability ratings to 10 percent disabling based on the results of July 2007 and October 2008 VA medical evaluations.  The December 2008 rating decision was accompanied by a letter informing the Veteran of the 60-day period for submission of additional evidence and giving the Veteran the option of a hearing.  In January 2009, the Veteran submitted a statement indicating his disagreement with the RO's proposed reduction and declining his option of a hearing.  The Board finds that the notice requirements for a ratings reduction have been satisfied in this case.  38 C.F.R. § 3.105.

There is no question that a disability rating may be reduced.  However, the circumstances under which rating reductions can occur are specifically limited and carefully circumscribed by regulations promulgated by the Secretary.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  The provisions of 38 C.F.R. § 3.344 provide criteria and considerations to take into account when determining whether a reduction in a rating is warranted.  In this regard, 38 C.F.R. § 3.344(a) notes that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and Department of Veterans Affairs regulations governing disability compensation and pension.  It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations less full and complete than those in which payments were authorized or continued will not be used as a basis of reduction.

Ratings on account of diseases subject to temporary or episodic improvement, e.g., manic depressive or other psychotic reaction, epilepsy, psychoneurotic reaction, arteriosclerotic heart disease, bronchial asthma, gastric or duodenal ulcer, many skin diseases, etc., will not be reduced on any one examination except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, though material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).

If doubt remains, after according due consideration to all the evidence developed by the several items discussed in 38 C.F.R. § 3.344(a), the rating agency will continue the rating in effect.  38 C.F.R. § 3.344(b).

The provisions of 38 C.F.R. § 3.344(a) and (b) apply to ratings which have continued for long periods at the same level (5 years or more).  They do not apply to disabilities which have not become stabilized and are likely to improve.  Re-examination disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating.  38 C.F.R. § 3.344(c).

In this case, 30 and 20 percent ratings (respectively) for the Veteran's right and left elbow disorders were awarded in February 2003 and were reduced effective September 1, 2009, more than 5 years later.  Accordingly, the requirements under 38 C.F.R. § 3.344(a) and (b) are for application.

The Court has interpreted the provisions of 38 C.F.R. §§ 4.1, 4.2, and 4.13 to require that in any rating reduction case, it must be ascertained, based upon a review of the entire recorded history of the disability, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Brown v. Brown, 5 Vet. App. 413, 420 (1993).  Thus, not only must it be determined that an improvement in a disability has actually occurred, but also that that improvement in a disability actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000).  A veteran need not demonstrate that he is entitled to retain the higher evaluation; rather, it must be shown by a preponderance of the evidence that the RO's reduction was warranted.  See Kitchens v. Brown, 7 Vet. App. 320 (1995); see also Brown, 5 Vet. App. at 418.

With respect to the Veteran's cubital tunnel syndrome of the right elbow, under the Rating Schedule for diseases of the ulnar nerve in the dominant extremity (the Veteran is right-arm dominant), a 10 percent rating is assignable for mild incomplete paralysis; a 30 percent rating is assignable for moderate incomplete paralysis; and a 40 percent rating is assignable for severe incomplete paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8516.  Lastly, a 60 percent rating (the maximum rating under DC 8516) is assignable for complete paralysis, the criteria for this section referring to the "griffin claw" deformity, due to flexor contraction of ring and little fingers, very marked atrophy in the dorsal interspace and the thenar and hypothenar eminences; loss of extension of the ring and little fingers, the inability to spread the fingers (or reverse), the inability to adduct the thumb; flexion of the wrist weakened.  Id.

With respect to the Veteran's post-operative ulnar entrapment syndrome of the left elbow, also rated under the Rating Schedule for diseases of the ulnar nerve, a 10 percent rating is assignable for mild incomplete paralysis of the non-dominant extremity; a 20 percent rating is assignable for moderate incomplete paralysis; and a 30 percent rating is assignable for severe incomplete paralysis.  Id.  Lastly, a 50 percent rating is assignable for complete paralysis, the criteria for this section referring to the "griffin claw" deformity, due to flexor contraction of ring and little fingers, very marked atrophy in the dorsal interspace and the thenar and hypothenar eminences; loss of extension of the ring and little fingers, the inability to spread the fingers (or reverse), the inability to adduct the thumb; flexion of the wrist weakened.  Id.

Thus, in order to justify the RO's rating reductions from 30 and 20 percent to 10 percent, the evidence must demonstrate mild incomplete paralysis in both upper extremities.  In addition, it must be shown by a preponderance of the evidence that an improvement in the Veteran's disabilities has actually occurred, and that such improvement actually reflects an improvement in his ability to function under the ordinary conditions of life and work.  See Faust, 13 Vet. App. at 350.

The RO's August 2009 rating decision which reduced the Veteran's disability ratings apparently relied on three VA examinations, the first of which took place in July 2007 and the second and third of which took place in October 2008.  In its decision, the RO asserted that these examinations showed sustained improvement in the Veteran's bilateral elbow disabilities, which the RO maintained were consistent with mild functional impairment.

During the July 2007 examination, the Veteran complained of pain, weakness, and fatigue in both elbows.  He also noted constant tingling and numbness on the ulnar side of his left hand, with intermittent tingling and numbness in the right hand.  He averred that these symptoms had worsened over the past 4 years.  On examination, the examiner reported stiffness, numbness, weakness, paresthesias, and pain bilaterally in the elbows, hands, and wrist flexors.  In addition, the examiner noted motor function impairment and sensory loss on the ulnar side of both hands.  Muscle strength in the elbows and sensation to vibration and pain was normal, excepting a decreased sensation to light touch.  Position sense was normal and reflexes were normal.  There was no muscle atrophy.  The examiner noted a diagnosis of bilateral cubital tunnel syndrome, with no significant occupational effects.  However, the examiner indicated that there were effects on usual daily activities, including mild effects on chores, exercise, feeding, and grooming.  No summary medical opinion was provided with respect to the overall severity of the Veteran's symptoms.

On October 1, 2008, the Veteran underwent another VA examination.  During this examination, the Veteran again complained of worsening symptoms in his elbows and hands.  Specifically, he averred feeling shock sensations radiating throughout both upper extremities, as well as "pins and needles" radiating to both hands.  He also reported constant pain in his elbows and hands, as well as weak grip and daily flare-ups.  On examination, range of motion was normal with no pain on motion.  Diagnoses of right elbow cubital tunnel syndrome and left elbow post-operative ulnar entrapment syndrome were noted.  The examiner noted no significant effects on occupation, but did indicate effects on usual daily activities, including moderate effects on, for example, chores, shopping, exercise, and sports.  No summary medical opinion was provided as to the overall severity of the symptoms.

On October 21, 2008, another VA examination was performed.  The Veteran again reported worsening of bilateral elbow and hand symptoms, noting increased pain, irritation, "pins and needles," and shock sensations.  Nerve symptoms were noted bilaterally from shoulders to hands, with other symptoms including pain, numbness, paresthesias, and tingling.  No motor impairment was noted for either upper extremity, and sensory function tests revealed decreased light touch sensation with otherwise normal sensation.  No muscle atrophy was present, reflexes were normal, and there were no tremors, tics, or other abnormal movements.  The examiner confirmed diagnoses of bilateral cubital tunnel syndrome with neuralgia.  The examiner also noted that there were significant effects on occupation, including decreased manual dexterity, problems with lifting and carrying, pain, and other problems such as decreased range of motion.  In addition, numerous moderate to severe effects on usual daily activities (such as chores, shopping, exercise, sports, and recreation) were noted.  No summary medical opinion was provided regarding the overall severity of the symptoms.

After a careful review of the record, the Board finds that the above VA examination reports do not conclusively show an actual improvement in the Veteran's bilateral upper extremity disabilities, nor does the evidence show an improvement in his ability to function under the ordinary conditions of life and work.  See Faust, 13 Vet. App. at 350.  The Veteran has consistently complained of pain, numbness, weakness, and related symptoms in his upper extremities.  He has never alleged that these symptoms have improved.  (In fact, he has averred the opposite.)  In addition, the three VA medical examinations discussed above do not demonstrate clear improvement, but rather indicate that the Veteran continues to experience moderate to severe symptoms associated with elbow and hand problems that affect his daily life, with the October 21, 2008 VA examination report in particular showing a significant impact on both occupational and daily activities.  Moreover, none of these VA examinations provided a conclusive opinion, with developed reasons and bases, regarding the overall severity of the Veteran's symptomatology and whether it has improved.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (the Board considers medical evidence to be more probative if it includes clear conclusions and supporting data with a reasoned analysis connecting the data and conclusions).  To that end, the Board notes that the RO's August 2008 ratings decision statement that "we have multiple medical examinations showing sustained improvement consistent with mild functional impairment" reflects an inaccurate and incomplete review of the record and thus fails to comply with the requirements of 38 C.F.R. § 3.344(a); see also Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown, 5 Vet. App. at 418 (ratings reductions based on less than a full evidentiary record are not supportable).

In sum, the Veteran has consistently demonstrated pain, numbness, and weakness in his elbows and hands.  The medical evidence demonstrates that there continues to be effects on his occupational and daily activities due to these symptoms.  Given the above evidence, it cannot be stated with any certainty that improvement has been maintained under the ordinary conditions of life.  Accordingly, the previous ratings for cubital tunnel syndrome of the right elbow and post-operative ulnar entrapment syndrome of the left elbow are restored.

Service Connection for Mild Paralysis of the Hands

The Veteran also claims that he is entitled to service connection for mild paralysis in the fingers of both hands, which he argues is secondary to his bilateral elbow disabilities.  The Board notes that it is possible to have separate and distinct manifestations from the same injury that would permit ratings under multiple diagnostic codes.  However, the critical element in permitting the assignment of separate ratings is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In this case, the Veteran is currently service-connected for bilateral elbow disabilities.  As discussed above, these disabilities are rated under the diagnostic code which governs diseases of the ulnar nerve.  See 38 C.F.R. § 4.124a, DC 8516 (providing disability compensation ratings for peripheral nerve disorders affecting the upper extremities, including the ring and little fingers, in the ulnar distribution).  Thus, granting service connection for symptoms such as mild paralysis of the fingers would doubly compensate the Veteran for some of the same symptoms that are already contemplated by his current ratings, and thus would violate the rule against pyramiding.  38 C.F.R. § 4.14 (discussing pyramiding).  In addition, the record contains no evidence of mild paralysis of the fingers that is unrelated to the Veteran's elbow disabilities.  Consequently, service connection for bilateral mild hand paralysis is not warranted.

For the foregoing reasons, the preponderance of the evidence is against the claims of entitlement to service connection for mild paralysis in the fingers of the hands.  The benefit-of-the-doubt doctrine is therefore not for application, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

The reduction of the 30 percent disability rating for cubital tunnel syndrome of the right elbow is void ab initio.

The reduction of the 20 percent disability rating for post-operative ulnar entrapment syndrome of the left elbow is void ab initio.

Service connection for mild paralysis in the fingers of the right hand is denied.

Service connection for mild paralysis in the fingers of the left hand is denied.



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


